Case 1:20-cv-22871-BB Document 13 Entered on FLSD Docket 09/14/2020 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-22871-BLOOM/Louis

 ECAPITAL CORP.,

        Plaintiff,

 v.

 THE GLOBAL LOGISTICS
 SOLUTIONS GROUP, LLC,

       Defendant.
 ________________________________/

           ORDER GRANTING MOTION FOR FINAL DEFAULT JUDGMENT

        THIS CAUSE is before the Court upon Plaintiff ECAPITAL CORP.’s Motion for Default

 Final Judgment, ECF No. [12] (“Motion”), pursuant to Federal Rule of Civil Procedure 55(b)(2)

 against Defendant THE GLOBAL LOGISTICS SOLUTIONS GROUP, LLC (“Defendant”). A

 Clerk’s Default was entered against Defendant on August 26, 2020, because Defendant failed to

 answer or otherwise respond to the Complaint, despite having been properly served. ECF Nos. [5]

 & [6]. The Court has carefully considered the Motion, the record in this case, the applicable law,

 and is otherwise fully advised. For the following reasons, Plaintiff’s Motion is granted.

                                        INTRODUCTION

        Plaintiff initiated this action on July 13, 2020, alleging a claim against Defendant for breach

 of contract. ECF No. [1]. The Complaint alleges that Plaintiff is in the factoring business, which

 involves the purchase of accounts receivable at a discount from businesses. Id. ¶ 7. On or about

 March 9, 2018, Plaintiff and Defendant entered into a written Factoring Master Agreement, which

 incorporated by reference the Factoring Agreement Terms and Conditions, a copy of which was

 provided to Defendant and is also published at terms.ecapital.com (collectively, the “Factoring
Case 1:20-cv-22871-BB Document 13 Entered on FLSD Docket 09/14/2020 Page 2 of 4
                                                             Case No. 20-cv-22871-BLOOM/Louis


 Agreement”) whereby, among other things, Plaintiff agreed to purchase eligible accounts from

 Defendant under an agreed-upon formula. Id. ¶ 9; id. at 5-33. Plaintiff purchased accounts from

 Defendant arising from the services that Defendant rendered for its customers. Id. ¶ 10. Defendant

 breached the Factoring Agreement by, among other things, failing to pay amounts when due and

 suspending or discontinuing its business. Id. ¶ 14. Plaintiff has been damaged by Defendant’s

 conduct. Id. ¶ 17.

        In its Motion, Plaintiff seeks the entry of final default judgment against Defendant on its

 claim against Defendant for breach of contract.

                                           DISCUSSION

         If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

 Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered, a

 plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

 P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a

 plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307

 (11th Cir. 2009) (quoting Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

 (5th Cir. 1975)). Although facts are admitted as true, conclusions of law are not; a sufficient basis

 to state a claim must still exist in the pleadings before a court may enter a default judgment.

 Nishimatsu, 515 F.2d at 1206.

 A.     The Claim

        Plaintiff’s Complaint sufficiently alleges facts which demonstrate a claim for breach of

 contract against Defendant. The elements of a breach of contract action are (1) a valid contract, (2)

 a material breach, and (3) damages. See Beck v. Lazard Freres & Co., LLC, 175 F.3d 913 (11th

 Cir. 1999) (citing Abruzzo v. Haller, 603 So. 2d 1338, 1340 (Fla. 1st DCA 1992)).




                                                   2
Case 1:20-cv-22871-BB Document 13 Entered on FLSD Docket 09/14/2020 Page 3 of 4
                                                              Case No. 20-cv-22871-BLOOM/Louis


          Here, Plaintiff alleged that the parties entered into a written agreement, ECF No. [1] ¶ 9;

 id. at 5-33, Defendant breached that agreement by certain actions and inactions, id. ¶¶ 14, 15, and

 Plaintiff has been damaged as a result, id. ¶ 17. Based on these allegations, Plaintiff has clearly

 satisfied the elements of a claim for breach of contract against Defendant and is entitled to default

 final judgment on this claim.

 B.       Damages

          “If the plaintiff’s claim is for a sum certain or a sum that can be made certain by

 computation, the clerk-on the plaintiff’s request, with an affidavit showing the amount due-must

 enter judgment for that amount and costs against a defendant who has been defaulted for not

 appearing and who is neither a minor nor an incompetent person.” Fed. R. Civ. P. 55(b)(1). As

 demonstrated by the affidavit of Kenneth Judd attached to the Motion, Plaintiff seeks a sum certain

 from Defendant in the amount of $306,336.36, which represents the total buyout amount owed

 under the Factoring Agreement. Plaintiff also requests pre- and post-judgment interest. Plaintiff

 reserves its rights to file the appropriate motion and supporting documents seeking taxation of

 attorneys’ fees and costs pursuant to Local Rule 7.3.

          Because Plaintiff seeks a sum certain that is verified by the affidavit of Kenneth Judd

 attached to the Motion, ECF No. [12-1] ¶ 20; id. at 37-40, the Court finds that Plaintiff is entitled

 to default final judgment on its claims in the amount of $306,336.36, plus pre-judgment and post-

 judgment interest.

                                 Statutory Rate                     Number of
          Time Period                                  Daily Rate                   Total Amount
                                  Per Annum                           Days
      7/13/20 to 9/14/20             6.03%             0.017260%       63             $5,287.37

 In calculating the prejudgment interest, the Court applied the Florida statutory rate. See Fla. Stat.

 55.03;       see     also       Current     Judgment        Interest    Rates,      available      at




                                                   3
Case 1:20-cv-22871-BB Document 13 Entered on FLSD Docket 09/14/2020 Page 4 of 4
                                                               Case No. 20-cv-22871-BLOOM/Louis


 https://www.myfloridacfo.com/Division/AA/LocalGovernments/Current.htm (last visited Sept. 3,

 2019); see also Fla. Stat. § 55.03 (setting the statutory interest rates as those published by Florida’s

 Chief Financial Officer).

                                           CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that:

              1. The Motion, ECF No. [12], is GRANTED.

              2. Within thirty (30) days of the date of entry of this Order, Plaintiff’s counsel shall

                 submit the affidavit(s), compliant with Local Rule 7.3(a), specifying the hours

                 worked, time records, associated billing rates, and proposed total amount of

                 requested attorney’s fees, and costs.

              3. Pursuant to Federal Rule of Civil Procedure 58, Final Default Judgment will be

                 entered by separate order.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 14, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 The Global Logistics Solutions Group, LLC
 c/o Hector Flores
 2620 Noble Canyon Road
 Chula Vista, CA 91915




                                                    4
